lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2308 Disciplinary DOCket NO. 3

Petitioner : No. 137 DB 2015
v. : Colorado Registration No. 37875
BRENDAN J. l\/|AGEE, : (Out of State)
Respondent
ORDER

 

PER CUR|AM
AND NOW, this 19th day of Decem|oer, 2016, upon consideration of the Report

and Recommendations of the Disciplinary Board, Brendan J. l\/|agee is suspended from
the Bar of this Commonwealth for a period of one year and one day, and he shall
comply With all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E.ZOS(g).